DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . This office action is in response to an application filed on 05/24/2019. The applicant submits an Information Disclosure Statement dated 07/30/2020. The applicant claims Domestic priority to an International application filed on 11/24/2017. The applicant claims Foreign priority to Korean applications filed on 11/26/2016, 12/20/2016, and 11/23/2017. Claims 1 – 32 are canceled.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 33 – 37, 39, and 40 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea of a mental process without significantly more. The claims recite a method for route guidance. Per the 209 guidance for subject matter eligibility, the claims fail the two prong. Under the first prong, the claims are directed to a judicial exception of an abstract idea. The determination is made due to the claims not identifying any structure for which the method may be performed such a processor or sensors collecting data for processing. This judicial exception is not integrated into a practical application because the claims do not identify any structure for how guidance is executed. They to state performing lane guidance but not the actual structure for how that guidance is executed The claims do not include additional elements that are sufficient to amount to significantly more than the judicial exception thus 
Claims 41 – 44, and 46 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea of a mental process without significantly more. Thus failing the first prong of the 2019 subject matter guidance. The claims recite an apparatus for route guidance. This judicial exception is not integrated into a practical application because the claims do not identify an output for the data that is processed. The claims do not include additional elements that are sufficient to amount to significantly more than the judicial exception because the claims fail to identify any structure for which the guidance is executed. Thus it fails the second prong of the two step analysis.
Claims 47 – 50 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea of a mental process without significantly more. Thus failing the first prong of the 2019 subject matter guidance. The determination is made due to the claims not identifying any structure for which the method may be performed such a processor or sensors collecting data for processing. The claims recite a method for route guidance. This judicial exception is not integrated into a practical application because the claims do not identify any structure for how guidance is executed. They to state performing lane guidance but not the actual structure for how that guidance is executed The claims do not include additional elements that are sufficient to amount to significantly more than the judicial exception thus failing the second prong of the two step analyis because the claims do not identify what data is collected by sensors, what structure performs the data processing, and how the data is used in executing guidance. 

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 33 – 36, 39 – 44, and 46 – 49 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention. The claims include the features of confirming a ranking of a search ling position the calculated driving route among search lings existing from an end node existing on the intersection, comparing rotation direction information of the search link corresponding to the confirmed ranking of the search link. The features do not identify what a search link constitutes. In addition, the claims do not identify what is used to determine a ranking. Therefore, it isn’t defined what a search link constitutes and how it is used as a threshold for making a determination for providing guidance. The claims include further dependent features such as an identifier, but the claims do not state what the identifier constitutes.

Allowable Subject Matter
Claims 38, 45, 51, and 52 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Examiner Request
The examiner requests, in response to this office action, support must be shown for language added to any original claims on amendment and any new claims. That is, indicate support for newly added claim language by specifically pointing to page(s) and line number(s) in the specification and/or drawing figure(s). This will assist the examiner in prosecuting the application. When responding to this office action, applicant is advised to clearly point out the patentable novelty which he or she thinks the claims present, in view of the state of art disclosed by the references cited or the objections made. He or she must also show how the amendments avoid such references or objections. In amending in reply to a rejection of claims in an application or patent under reexamination, the applicant or patent owner must clearly point out the patentable novelty which he or she thinks the claims present in view the state of the art disclosed by the references cited or the objections made. The applicant or patent owner must also show how the amendments avoid such references or objections.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TYLER D PAIGE whose telephone number is (571)270-5425.  The examiner can normally be reached on M-F 7:00am - 6:00pm (mst).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/TYLER D PAIGE/Examiner, Art Unit 3661